Citation Nr: 1113752	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, that determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement in March 2008, and the RO issued a statement of the case in March 2010.  The Veteran filed a substantive appeal in April 2010.

Here, the Board notes that the Veteran has been diagnosed with PTSD, major depression, and depressive disorder, not otherwise specified.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the issue as set forth above.

In this case, the Board notes that, in May 2003, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a timely notice of disagreement to this decision, and the decision became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2003 decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a timely appeal and the decision became final.

2.  Evidence received since the May 2003 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the May 2003 rating decision is new and material; and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied  claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required.  

II.  New and material evidence

In a May 2003 decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a timely appeal and the decision became final.

In the May 2003 decision, the RO found that the Veteran's treatment records showed a diagnosis of PTSD, but that his stated in-service stressors had not been verified.  The Veteran reported stressors of shelling of POL dump dog kennels, and an incident where a dog drug a VC out of Sand Pan on the South China Sea. 

The evidence, that has been added to the Veteran's claims file since the May 2003 rating decision, consists of VA and private treatment records, and the Veteran's statements in connection with his claim.  The VA medical records indicate that the Veteran has been diagnosed with PTSD, major depression, and depressive disorder nos.  A September 2007 psychiatric note indicated that the Veteran reported that he had felt depressed since he had been back from Vietnam.  He was also noted to have nightmares about activities he used to have when he was in Vietnam as a dog handler.  In addition, the Veteran submitted additional information regarding his in-service stressors.  The Veteran indicated that he had three stressors that he contends underlie his PTSD.  First, the Veteran reported that he was a dog handler in service and that in October 1971, the Veteran and his dog were in pursuit of a VC that had fled into the sea.  The Veteran reported that he and a helicopter shot the VC and that his dog also attacked the man, tearing out the man's insides.  Second, the Veteran reported that he was driving in a convoy on a single lane road through Tuy Hoa Pass that was blocked by VC and civilians with a broken down truck.  This was in December 1971.  In order to pass, the Veteran reports that fellow soldiers threw the people off the road and over the cliff, killing them.  Third, in January 1972, the Veteran reports that tower guards at Nha Trang fired at a noise on a helicopter pad.  The Veteran reports that 5 or 6 children were killed; he thinks they were there to pick up C- rations left around.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the Veteran's claims file since the May 2003 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's psychiatric claim.  The Veteran also reported that he has been depressed since returning from service, and reported additional information regarding stressors related to his PTSD claim.  These stressors were noted in a September 2007 treatment note that found the Veteran had PTSD by history.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that was not present in May 2003, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the Veteran actually "engaged in combat with the enemy."  Id.

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of every detail, including the Veteran's personal participation is not required; rather the Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

Here, the Board notes that VA recently amended the regulations concerning the evidentiary standards for establishing an in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  These amended provisions apply to all claims pending before VA or the Board on or after July 13, 2010, including claims that are vacated and remanded by the Court.  Id.  

As these regulations are new, upon remand the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

In this case, the Veteran contends that he has PTSD that is related to stressors that he experienced while serving on active duty.  

VA treatment records indicate diagnoses of PTSD, major depression, and depressive disorder, not otherwise specified.  The Veteran also indicated that he served in Vietnam and reported three stressors that he contends underlie his PTSD.  First, the Veteran reported that he was a dog handler in service and that in October 1971, the Veteran and his dog were in pursuit of a VC that had fled into the sea.  The Veteran reported that he and a helicopter shot the VC and that his dog also attacked the man, tearing out the man's insides.  Second, the Veteran reported that he was driving in a convoy on a single lane road through Tuy Hoa Pass that was blocked by VC and civilians with a broken down truck.  This was in December 1971.  In order to pass, the Veteran reports that fellow soldiers threw the people off the road and over the cliff, killing them.  Third, in January 1972, the Veteran reports that tower guards at Nha Trang fired at a noise on a helicopter pad.  The Veteran reports that 5 or 6 children were killed; he thinks they were there to pick up C- rations left around.  In an October 2010 Written Brief Presentation, the Veteran's representative asserts that Veteran avers that he had a fear of hostile military activity while serving as a guard in Vietnam and that his diagnosis of PTSD is based on this fear.  See 38 C.F.R. § 3.304(f)(3).

Based on the foregoing, the Board finds that this matter should be remanded and that upon remand, the Veteran should be provided a VA psychiatric examination to identify the Veteran's current psychiatric disorders and to determine (1) whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, (2) if PTSD is diagnosed, whether it is at least as likely as not that the PTSD is due to a confirmed or verified in-service stressor, and/or (3) whether it is at least as likely as not that a psychiatric disorder other than PTSD was caused by the Veteran's military service or any event that occurred therein.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Upon remand, the Veteran should also be provided an opportunity to provide additional detailed information regarding his in-service stressors.  If the RO finds that this information is sufficient to warrant a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification, such verification should be undertaken.  

Prior to readjudicating the Veteran's claim, the RO should associate with the Veteran's claims file any additional records of the Veteran's treatment for his claimed condition that the Veteran may identify.  Here, the Board notes that the Veteran has been treated at the Shreveport VA Medical Center.  Medical records from this system dated since February 2009 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity submit relevant records.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010. 

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disorder.  The RO should specifically obtain treatment records from the Shreveport VA Medical Center dated since February 2009.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  VA treatment records indicate diagnoses of PTSD, major depression, and depressive disorder, not otherwise specified.  The Veteran also indicated that he served in Vietnam and reported three stressors that he contends underlie his PTSD.  First, the Veteran reported that he was a dog handler in service and that in October 1971, the Veteran and his dog were in pursuit of a VC that had fled into the sea.  The Veteran reported that he and a helicopter shot the VC and that his dog also attacked the man, tearing out the man's insides.  Second, the Veteran reported that he was driving in a convoy on a single lane road through Tuy Hoa Pass that was blocked by VC and civilians with a broken down truck.  This was in December 1971.  In order to pass, the Veteran reports that fellow soldiers threw the people off the road and over the cliff, killing them.  Third, in January 1972, the Veteran reports that tower guards at Nha Trang fired at a noise on a helicopter pad.  The Veteran reports that 5 or 6 children were killed; he thinks they were there to pick up C- rations left around.  In an October 2010 Written Brief Presentation, the Veteran's representative asserts that Veteran avers that he had a fear of hostile military activity while serving as a guard in Vietnam and that his diagnosis of PTSD is based on this fear.  See 38 C.F.R. § 3.304(f)(3).

Given the above information, the RO should contact the Veteran and advise him to submit any additional information or evidence potentially corroborative of his claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

The RO should then review the file and prepare a summary of all claimed and verifiable stressors.  If appropriate, this summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO should request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

4.  After the above development has been completed, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must be informed that VA recently amended the regulations concerning the evidentiary standards for establishing an in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional. 

Subsequently, based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion with full supporting rationale as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of a  verified in-service stressor.

The VA examiner should confirm whether a verified stressor, if found, is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's claimed stressor.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present, to include depression, had its onset in service, within one year of service, or is otherwise related to service.

In doing so, the examiner should take in to account the Veteran's statements in support of his claim.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion, this should be stated along with supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the most recent supplemental statement of the case or statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


